DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status: Claims 1-11, 14-17, and 19-23 are pending. 

Response to Arguments
Applicant's arguments filed on September 14, 2022 have been fully considered but they are not persuasive. 
Applicant argued that Toyos’s plurality of light-emitting diodes do not generate an endogenous heat and that Toyos’s light source is not used to change substantially the temperature of the eyes as claimed. 
This argument has been considered but is not persuasive. 
Toyos discloses in para. [0055] that a low level heat could be generated by the applied light and that the application of gentle heat is believe to promote removal of any minor or major blockade of the meibomian duct further improving secretion of meibum and lubrication of the eye and facilitated more even distribution of tears over the eye surface. Therefore, even though Toyos discloses that a particular wavelength of the light is used to stimulate increased collagen and elastin production regenerating skin elasticity, Toyos also discloses the benefit of low level heat that does not cause thermal injury that could promote meibomian duct function. 
Applicant argued that Toyos only teaches a device where the LEDs are incorporated with a pressure vibration means and teaches away from combining a first treatment means comprising a cap provided with LEDs to generate endogenous heat on the eyelid and a second separate treatment means comprising a handpiece provided with neuronal stimulation means as featured in the present invention. 
This argument has been considered but is not persuasive.
Toyos discloses that heating and vibration are applied in addition to application of light (para. [0034]), and Korb, incorporated by reference, was relied on for its disclosure on handpiece structure in fig. 3A configured to apply heat to periorbital, cheekbone, ocular globe, and eyelids (para. [0050]). Korb discloses that the heat treatments can be electrical, laser heating, hot water conducive heating, infrared heating, ultrasonic heating, RF heating, etc. (para. [0052]). Therefore, Toyos and Korb discloses a first treatment means comprising a cap with LEDs to generate endogenous heat and a second separate treatment means comprising a handpiece provided with neurostimulation means. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 7, 9, 10, 14, 15, and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Toyos et al. (US 2015/0174425), hereinafter “Toyos”, which incorporates by reference Korb (2012/0016275), in view of Powell et al. (US 2006/0030908), hereinafter “Powell”.
Re Claims 1 and 23, Toyos discloses a device for stimulating Meibomian glands of a user (fig. 1A, fig. 5, apparatus 100, abstract, phototherapy for improving Meibomian gland function), the device comprising: 
a cap configured to be arranged in a position in front of a face of said user (para. [0037], fig. 1A, a frame 104; flexible straps 208 or temples 308, figs. 2 and 3); 
a plurality of light-emitting diodes distributed on an inner surface of said 5cap (fig. 5, para. [0037], light sources 116, para. [0040], assembly of LEDs 504);  
a control and/or power supply unit electrically connected to said plurality of light emitting diodes (para. [0037], a power supply 132 configured to supply power to the at least one of light sources 116 and a controller 136 configured to control power supply 132 and operation of light sources 116), 
said plurality of light-emitting diodes comprising at least one array of light-emitting diodes arranged in areas of said inner surface of said cap configured to face, in use, eyelids and periocular areas of said user (fig. 1A, para. [0037]), said plurality of light-emitting diodes being arranged substantially at a same distance 15from said eyelids of said user, to generate an endogenous heat, wherein said endogenous heat increases a temperature of said eyelids of said user (para. [0013], [0028], [0048], positioning the treatment apparatus a distance from the surface of the skin, fig. 1A; para. [0045], light source 116 could be operated in an operation mode known as photomodulation. The improvement in the eyelid tone facilitates eye blinking process and distribution of meibum and other fluids, for example, tears over the eye surface; para. [0049], [0055], when potting is in contact with the eyelids, a low level heat could be generated by the applied light – it is inherent that heat will increase the temperature of the eyelids; para. [0050], [0024], [0040], light source 116 transmits desired wavelength of 630 nm or 660 nm – These wavelengths are within the wavelength ranges disclosed in the instant specification, which is 500 nm to 940 nm in para. [26]); and
a neuronal stimulation means for increasing the action of said plurality of light-emitting diodes, said neuronal stimulation means comprising radio frequency, pulsed light, or heat emitters, wherein said radio frequency, pulsed light, or heat emitters are configured to be controlled via control and/or power supply unit such that one of radio frequency, pulsed light and heat from said radio frequency, pulsed light, or heat emitters induce muscular contractions to increase the action of the light emitting diodes (para. [0034], low level heat is simultaneously applied with the light. Optionally, pressure vibration is applied simultaneously with the light. The application of vibration and heat are believed to promote removal of any minor or major blockade of the meibomian duct further improving secretion of meibum and lubrication of the eye). 
Toyos discloses that heating and vibration, if used in addition to the application of light, are described in Korb (US 2012/0016275), which is incorporated by reference (para. [0034], [0082]). Korb discloses an apparatus for treating meibomian gland dysfunction caused by meibomian gland obstruction in order to restore the natural flow of secretion from the meibomian gland comprising the application of a combination of vibration and heat (abstract; para. [0050], [0052], heat treatments can be electrical, laser heating, hot water conductive heating, infrared heating, ultrasonic heating, RF heating, etc. The heat treatment applied to ocular globe or the eye). Korb discloses external control unit and/or power supply being provided with a handpiece housing a neuronal stimulation means, the neuronal stimulation means comprising radio frequency, pulsed light, or heat emitters, wherein said radio frequency, pulsed light or heat emitters are configured to be controlled via said external control and/or power supply unit (para. [0050], [0052], heat treatments can be electrical, laser heating, hot water conductive heating, infrared heating, ultrasonic heating, RF heating, etc.; fig. 3A, para. [0057], probe 230 equipped with a means for heating, para. [0054], the means 220 includes RF energy and laser energy, power source 100 may be direct current (battery powered) or alternating current (wall socket), a controller 200 with means for varying frequency and amplitude). 
Toyos and Korb discloses that said neuronal stimulation means is configured to apply said one of said radio frequency, said pulsed light and said heat on periorbital and cheekbone areas of the user (Korb’s handpiece structure in fig. 3A is configured to apply the heat to periorbital and cheekbone, Korb, para. [0050], [0023], applied to eyelids and ocular globe, para. [0069]; Toyos, para. [0010], [0052], [0053], applied to periorbital region). 
Toyos is silent regarding an external control and/or power supply unit electrically connected to said plurality of light-emitting diodes and said external control and/or power supply unit 10being provided with a control interface.
Powell discloses a light emitting diode phototherapy device (abstract, facial mask 400, fig. 4A) with a cap configured to be arranged in a position in front of a face of said user (fig. 4A) and a control and/or power supply unit electrically connected to said plurality of light emitting diodes and said external control and/or power supply unit 10being provided with a control interface, wherein the control unit and/or power supply is provided with a handpiece (fig. 4A, para. [0043], controller 436 allows the user to select wavelengths and power on and off the LED array 408 and may include a display that assists a user in selecting and controlling treatment modes, timers, and other functionality features. The controller 436 may also include a portable power supply to increase the portability of the device 400, fig. 4B). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Toyos, by adding an external control and/or power supply unit electrically connected to said plurality of light-emitting diodes and said external control and/or power supply unit 10being provided with a control interface, wherein the control unit and/or power supply is provided with a handpiece, as taught by Powell, for the purpose of providing convenient operation of the device by allowing user to select and control treatment modes, timers, and other functionality features (para. [0043]). 
Additionally, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Toyos as modified by Powell, by combining the external control and/or power supply electrically connected to said plurality of light-emitting diodes with the external control and/or power supply provided with a handpiece housing a neuronal stimulation means, because such a modification is the result of combining prior art elements according to known methods to yield predictable results. The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Re Claims 14, 19, and 20, Toyos as modified by Powell discloses the device according to claim 1, as set forth in claim 1.  
Toyos also discloses a method for stimulating Meibomian glands of a user (para. [0056], [0057], [0047], controller facilitating setting of specific sequences or parameters of light pulses that activate the desired subcellular systems. The photomodulation parameters could include pulse duration, time between the pulses, total light application time, and others.). 
Toyos discloses that controller facilitates setting of specific sequences or parameters of light pulses that activate the desired subcellular system (para. [0047]). The photomodulation parameters could include pulse duration, time between the pulses, total light application time and others (para. [0047]). This disclosure reads on storing data related to a treatment to be performed, selecting a plurality of said plurality of light emitting diodes and setting a power and/or an emission duration based on said data; and actuating said plurality of said plurality of light emitting diodes for said emission duration, to cause stimulation of said Meibomian glands of said user. 
Toyos further discloses activating a neural stimulation means to increase the action of said plurality of light emitting diodes, said neuronal stimulation means comprising radio frequency, pulsed light or heat emitters, wherein radio frequency, pulsed light or heat emitted via said radio frequency, pulsed light or heat emitters induces muscular contractions to increase the action of the light-emitting diodes and wherein actuation of said plurality of light-emitting diodes is associated with activation of said radio frequency, pulsed light or heat emitters such that one of radio frequency, pulsed light and heat from said radio frequency, pulsed light or heat emitters induce muscular contractions to increase the action of 5the light-emitting diodes (para. [0034], low level heat is simultaneously applied with the light. Optionally, pressure vibration is applied simultaneously with the light. The application of vibration and heat are believed to promote removal of any minor or major blockade of the meibomian duct further improving secretion of meibum and lubrication of the eye).
Toyos is silent regarding the above method steps being carried out via a computer program comprising instructions that cause the device of claim 1 to perform and silent regarding the instructions causing the device of claim 1 to perform the steps of 5receiving from said user, through said control interface, data related to a treatment to be performed; 10automatically selecting a plurality of said plurality of light-emitting diodes and automatically setting a power and/or an emission duration based on said data; 
However, Powell discloses a computer program comprising instructions that 5cause a light therapy device to perform the following steps (para. [0049], control system accessing operating parameters stored on a memory device or database in machine readable form): 
5receiving from said user, through said control interface, data related to a treatment to be performed (para. [0049], user may provide adjustment operating parameter input 656 in accordance with a customized LED treatment program. User may select one or more of a list of skin conditions to be treated, fig. 6, skin condition input 652; para. [0054]);  
storing said data (para. [0050], the memory device 654 contains multiple operating parameters. The control system 650 accesses the memory device 654 containing multiple operating parameters and selects those corresponding to the skin condition input 652 received; para. [0049], user may provide adjustment operating parameter input 656 in accordance with a customized LED treatment program.); 
10automatically selecting a plurality of said plurality of light-emitting diodes and automatically setting a power and/or an emission duration based on said data (para. [0050], The control system 650 accesses the memory device 654 containing multiple operating parameters and selects those corresponding to the skin condition input 652 received. The phototherapy device then runs according to the operating parameters corresponding with the selected skin condition input 652.The operating parameter may be wavelengths, intensity level, emission duration as disclosed by para. [0050]-[0052]); 
actuating said plurality of said plurality of light-emitting diodes for said emission duration, to cause light therapy to a face (para. [0054], control system 650 causes the LED phototherapy device to provide the appropriate operating parameter).  
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Toyos as modified by Powell, by configuring the method steps disclosed by Toyos to be carried out via a computer program comprising instructions that 5cause a device according to claim 1 to perform and additionally configuring the instructions to cause the device of claim 1 to perform the following steps: 5receiving from said user, through said control interface, data related to a treatment to be performed; storing said data; 10automatically selecting a plurality of said plurality of light-emitting diodes and automatically setting a power and/or an emission duration based on said data, as taught by Powell, for the purpose of selecting a customized LED treatment program that is appropriate for the subject (para. [0049], [0050]) and automating the process. 
Re Claims 15, 21 and 22, Claims 15, 21, and 22 are rejected under substantially the same basis as claims 14, 19, and 20. 
Re Claim 4, Toyos further discloses that said cap is substantially shaped in a form of a mask, said mask having a full eye area to house said at least one array of said plurality of light-emitting diodes (para. [0037], mask shape, fig. 2).  
Re Claim 6, Toyos discloses that said plurality of light-emitting diodes are configured to emit electromagnetic radiation in wavelengths ranging from 500 nm to 940 nm (para. [0040], Assembly of LEDs 504 could include different LEDs emitting in a relatively large spectrum from 400 nm to 2200 nm, , although in some examples LEDs could be selected to emit light with preselected discrete wavelengths of in some non-limiting examples 605 nm, 630 nm, or 660 nm).  
Re Claim 7, Toyos discloses that said plurality of light-emitting diodes are arranged, in use, at a distance from an area to be treated ranging from 5 mm to 200 mm (para. [0028], [0048], discloses that light source 116 could be held or located at a selected distance of 5 mm).  
Re Claim 9, Toyos discloses that said mask comprises a first outer layer (para. [0037], a frame 104, fig. 1A) and a second inner layer, superimposed on said first outer layer, said second inner layer being configured to house said plurality of light-emitting diodes in 5a thickness of said second inner layer (para. [0037], light sources 116, an assembly of LEDs 504, fig. 1A, fig. 5).  
Re Claim 10, Toyos disclose that said second inner layer has at least one pair of openings at eyes of said user so as to expose arrays of said plurality of light-emitting diodes towards said eyelids and periocular areas (para. [0039], light source 116 has openings to house an assembly of LEDs 504).  

Claims 2, 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Toyos et al. (US 2015/0174425), hereinafter “Toyos”, which incorporates by reference Korb (2012/0016275), as modified by Powell et al. (US 2006/0030908), hereinafter “Powell”, and further in view of Clegg et al. (US 2011/0257467), hereinafter “Clegg”. 
Re Claim 2, Toyos as modified by Powell discloses the claimed invention substantially as set forth in claim 1. 
	Toyos discloses controller 136 facilitating setting of specific sequences or parameters of light pulses that activate the desired subcellular systems. The photomodulation parameters could include pulse duration, time between the pulses, total light application time, and others (para. [0047]). Toyos’ disclosure suggests presence of a processor and a memory for storing the light therapy parameters for stimulation of said Meibomian glands of the user.  
	Toyos doesn’t explicitly disclose said external control and/or power supply unit comprising: 
a computer; 
a computer readable memory comprising instructions which, when executed 2by said computer, cause said computer to automatically select a plurality of said plurality of light-emitting diodes and automatically set a power and/or emission duration to cause stimulation of said Meibomian glands of said user.  
However, Clegg further discloses said external control and/or power supply unit comprising: 
a computer (para. [0048], processor 48 may include one or more of a digital processor, an analog processor, a digital circuit designed to process information, an analog circuit designed to process information, a state machine, and/or other mechanisms for electronically processing information); 
a computer readable memory comprising instructions which, when executed 2by said computer, cause said computer to automatically select a plurality of said plurality of light-emitting diodes and automatically set a power and/or emission duration to cause light therapy to the eyes (para. [0045], Electronic storage 44 may store software algorithms, information determined by processor 48, information received via user interface 46, and/or other information that enables sleep mask 10 to function properly; para. [0049], processor 48 controls first lighting module 16 and second lighting module 18 in accordance with a predetermined light therapy algorithm. The predetermined light therapy algorithm may dictate the timing, the intensity, and/or the wavelength of the radiation emitted by first lighting module 16 and second lighting module 18 toward the face of the subject on or about the eyes of the subject.). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Toyos as modified by Powell, by including to the external control and/or power supply unit a computer and a computer readable memory comprising instructions which, when executed 2by said computer, cause said computer to automatically select a plurality of said plurality of light-emitting diodes and automatically set a power and/or emission duration to cause stimulation of said Meibomian glands of said user, as taught by Clegg, for the purpose of having a specific treatment regimen saved and ready to be applied (para. [0045], [0049]). 
Re Claim 3, Toyos as modified by Powell and Clegg discloses the claimed invention substantially as set forth in claims 1 and 2. 
Toyos discloses that controller facilitates setting of specific sequences or parameters of light pulses that activate the desired subcellular system (para. [0047]). The photomodulation parameters could include pulse duration, time between the pulses, total light application time and others (para. [0047]). This disclosure reads on storing data related to a treatment to be performed, selecting a plurality of said plurality of light emitting diodes and setting a power and/or an emission duration based on said data; and actuating said plurality of said plurality of light emitting diodes for said emission duration, to cause stimulation of said Meibomian glands of said user.
	Toyos is silent regarding said computer readable memory comprising further instructions which, when executed by said computer, cause said computer, according to data set by said user through said control interface, to automatically select a plurality of said 5plurality of light-emitting diodes and automatically set said power and/or emission duration to cause said stimulation of said Meibomian glands of said user.
	However, Clegg discloses said computer readable memory comprising further instructions which, when executed by said computer, cause said computer, according to data set by said user through said control interface, to automatically select a plurality of said 5plurality of light-emitting diodes and automatically set said power and/or emission duration to cause light therapy to the eyes (para. [0045], Electronic storage 44 may store software algorithms, information determined by processor 48, information received via user interface 46, and/or other information that enables sleep mask 10 to function properly; para. [0046], User interface 46 is configured to provide an interface between sleep mask 10 and the subject (and/or a caregiver) through which the subject (and/or a caregiver) may provide information to and receive information from sleep mask 10. This enables data, results, and/or instructions and any other communicable items, collectively referred to as “information,” to be communicated between the subject and processor 48; para. [0048], [0049], processor 48 controls first lighting module 16 and second lighting module 18 in accordance with a predetermined light therapy algorithm; In some instances, one or more aspects of the predetermined light therapy algorithm may be adjusted or customized for the subject. Adjustments and/or customizations to the predetermined light therapy algorithm may be input to sleep mask 10 via user interface 46. In one embodiment, electronic storage 44 stores a plurality of different predetermined light therapy algorithms, and the subject (and/or a caregiver) select the predetermined light therapy algorithm that is appropriate for the subject via user interface 46.). 
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Toyos as modified by Powell, by including in the computer readable memory further instructions which, when executed by said computer, cause said computer, according to data set by said user through said control interface, to automatically select a plurality of said 5plurality of light-emitting diodes and automatically set said power and/or emission duration to cause said stimulation of said Meibomian glands of said user, as taught by Clegg, for the purpose of selecting the predetermined light therapy algorithm that is appropriate for the subject (para. [0048], [0049]). 
Re Claim 5, Toyos as modified by Powell discloses the claimed invention substantially as set forth in claim 1. 
Toyos and Powell are silent regarding said cap made of polymeric material.  
However, Clegg discloses a cap (abstract, eye mask, fig. 3) including lighting modules for therapy (abstract, para. [0033], fig. 3). Clegg teaches that the cap is made of polymeric material (fig. 3, para. [0029], impermeable base surface 26 formed by a flexible plastic material such as polycarbonate, polyester, and/or other material, para. [0030], shield 12 includes a cushioning layer 28 disposed on base surface 26, the cushioning layer formed from foam, fabric, fabric/foam laminate, and/or other material). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Toyos as modified by Powell, by having the cap made of polymeric material, as taught by Clegg, for the purpose of making the eye mask flexible and comfortable with cushioning layer and flexible plastic material (para. [0029], [0030]). 

Claims 8, 11, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Toyos et al. (US 2015/0174425), hereinafter “Toyos”, which incorporates by reference Korb (2012/0016275), as modified by Powell et al. (US 2006/0030908), hereinafter “Powell”, and further in view of Molina (US 2005/0070977).
Re Claims 8 and 16, Toyos as modified by Powell discloses the claimed invention substantially as set forth in claims 1 and 4. 
Toyos is silent regarding said mask has further full areas at different areas of said face, to house further arrays of said plurality of light-emitting diodes configured to be used to perform 5cosmetic and/or therapeutic treatments on skin, wherein said different areas of said face comprise one or more of a chin, a forehead and cheeks of said user.  
However, Molina discloses light emitting mask for the eyes and the facial region (abstract, fig. 2, para. [0056], exploded perspective view of the mask which contains facial portion and eye patch, para. [0051], [0052], figs. 1 and 2, facial mask has the eye patch removably attached to the exterior portion), which reads on “said mask has further full areas at different areas of said face, to house further arrays of said plurality of light-emitting diodes, wherein said different areas of said face comprise one or more of a chin, a forehead and cheeks of said user”. Molina discloses that the light emitting diodes on the mask are configured to be used to perform therapeutic treatments on skin (para. [0010]), which reads on “further arrays of said plurality of light-emitting diodes configured to be used to perform 5cosmetic and/or therapeutic treatments on skin”. 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Toyos as modified by Powell, by adding to said mask further full areas at different areas of said face, to house further arrays of said plurality of light-emitting diodes configured to be used to perform 5cosmetic and/or therapeutic treatments on skin, wherein said different areas of said face comprise one or more of a chin, a forehead and cheeks of said user, as taught by Molina, for the purpose of providing light therapy to the facial region in addition to the eye region (para. [0010], abstract). 
Re Claim 11, Toyos as modified by Powell discloses the claimed invention substantially as set forth in claims 1, 4, and 9. 
	Toyos is silent regarding said mask having, at a mouth and nose, respective openings passing through said first outer layer and said second inner layer so as to allow air circulation to said user and increase well-being of said 5user during treatment.
	However, Molina discloses light emitting mask for the eyes and the facial region (abstract, fig. 2, para. [0056], exploded perspective view of the mask which contains facial portion and eye patch, para. [0051], [0052], figs. 1 and 2, facial mask has the eye patch removably attached to the exterior portion). Molina discloses that the mask comprises a first outer layer and a second inner layer, superimposed on said first outer layer, said second inner layer being configured to house said plurality of light-emitting diodes in a thickness of said second inner layer (fig. 3, para. [0056]-[0058], inner mask 26 and circuit board 32 reads on “second inner layer” and exterior mask 40 reads on “a first outer layer”). Molina discloses that the light emitting diodes on the mask are configured to be used to perform therapeutic treatments on skin (para. [0010]). Molina further teaches said mask having, at a mouth and nose, respective openings passing through said first outer layer and said second inner layer so as to allow air circulation to said user and increase well-being of said 5user during treatment (para. [0053], fig. 4B, breathing holes 12 allowing the user to wear the mask comfortably, voice through hole 14 allowing the user to communicate while wearing the mask). 
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Toyos as modified by Powell, by adding to said mask further full areas at different areas of said face, to house further arrays of said plurality of light-emitting diodes configured to be used to perform 5cosmetic and/or therapeutic treatments on skin, wherein the mask comprises a first outer layer and a second inner layer, superimposed on said first outer layer, said second inner layer being configured to house said plurality of light-emitting diodes in a thickness of said second inner layer, and wherein said mask having, at a mouth and nose, respective openings passing through said first outer layer and said second inner layer so as to allow air circulation to said user and increase well-being of said 5user during treatment, as taught by Molina, for the purpose of providing light therapy to the facial region in addition to the eye region (para. [0010], abstract) and allowing the user to wear the mask comfortably and communicate while wearing the mask (para. [0053]). 
Re Claim 17, Toyos as modified by Powell discloses the claimed invention substantially as set forth in claims 1, 4, 9, and 10. 
Toyos is silent regarding said mask having, at a mouth and nose, respective openings passing through said first outer layer and said second inner layer so as to allow air circulation to said user and increase well-being of said 5user during treatment.
	However, Molina discloses light emitting mask for the eyes and the facial region (abstract, fig. 2, para. [0056], exploded perspective view of the mask which contains facial portion and eye patch, para. [0051], [0052], figs. 1 and 2, facial mask has the eye patch removably attached to the exterior portion). Molina discloses that the mask comprises a first outer layer and a second inner layer, superimposed on said first outer layer, said second inner layer being configured to house said plurality of light-emitting diodes in a thickness of said second inner layer (fig. 3, para. [0056]-[0058], inner mask 26 and circuit board 32 reads on “second inner layer” and exterior mask 40 reads on “a first outer layer”). Molina discloses that the light emitting diodes on the mask are configured to be used to perform therapeutic treatments on skin (para. [0010]). Molina further teaches said mask having, at a mouth and nose, respective openings passing through said first outer layer and said second inner layer so as to allow air circulation to said user and increase well-being of said 5user during treatment (para. [0053], fig. 4B, breathing holes 12 allowing the user to wear the mask comfortably, voice through hole 14 allowing the user to communicate while wearing the mask). 
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Toyos as modified by Powell, by adding to said mask further full areas at different areas of said face, to house further arrays of said plurality of light-emitting diodes configured to be used to perform 5cosmetic and/or therapeutic treatments on skin, wherein the mask comprises a first outer layer and a second inner layer, superimposed on said first outer layer, said second inner layer being configured to house said plurality of light-emitting diodes in a thickness of said second inner layer, and wherein said mask having, at a mouth and nose, respective openings passing through said first outer layer and said second inner layer so as to allow air circulation to said user and increase well-being of said 5user during treatment, as taught by Molina, for the purpose of providing light therapy to the facial region in addition to the eye region (para. [0010], abstract) and allowing the user to wear the mask comfortably and communicate while wearing the mask (para. [0053]). 

Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VYNN V HUH whose telephone number is (571)272-4684.  The examiner can normally be reached on Monday to Friday from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIKETA PATEL/Supervisory Patent Examiner, Art Unit 3792                                                                                                                                                                                                        
/V.V.H./
Vynn Huh, September 27, 2022
Examiner, Art Unit 3792